Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/532,035 filed on January 25, 2021.

Election/Restrictions
3.	Applicant’s election without traverse of claims 14-24, Group I drawn to device in the reply filed on 01/25/2021 is acknowledged.
4.	Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II drawn to method, there being no allowable generic or linking claim.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 1-13.


Reasons for Indicating Allowable Subject Matter
6.	Claims 14-24 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
Claim 14 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious an microelectronic device, comprising:
….
first filled trenches partially vertically extending through the stack structure and horizontally extending in a first direction; second filled trenches substantially vertically extending through the stack structure and horizontally alternating with the first filled trenches in a second direction orthogonal to the first direction; a third filled trench substantially vertically extending through the stack structure and horizontally extending in the second direction, the third filled trench intersecting the first filled trenches and the second filled trenches; at least one dielectric structure within the second filled trenches and the third filled trenches; and additional dielectric structures within the first filled trenches, each of the additional dielectric structures individually comprising a substantially void-free section directly horizontally adjacent portions of the at least one dielectric structure within the third filled trenches; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 23 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious an electronic system, comprising:

at least one filled trench partially extending through the stack structure; at least two additional filled trenches substantially extending through the stack structure and adjacent opposing sides of the at least one filled trench; at least one other filled trench substantially vertically extending through the stack structure and intersecting the at least one filled trench and the at least two additional filled trenches; at least one dielectric structure within the at least two additional filled trenches and the at least one other filled trench; and at least one additional dielectric structure within the at least one filled trench and comprising a substantially void-free section horizontally adjacent portions of the at least one dielectric structure within the at least one other filled trench; in combination with the rest of claim limitations as claimed and defined by the applicant.

8.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a microelectronic device/electronic system in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 14 and 23 are allowable. Since the independent claims 14 and 23 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 15-22 of the independent claim 14, and the dependent claim 24 of the independent claim 23 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the 
Hojo et al. [10,700,089 B1], Figs. 2, 3A refers to a prior art reference to the instant application, wherein a stack structure comprising vertically alternating insulating structures (32) and conductive structures (42) arranged in tiers, each of the tiers (32, 42) individually comprising one of the insulating structures (32) and one of the conductive structures (42). However, the prior art reference fails to teach rest of the elements cited in the independent claims.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819